Wheeler, C. J.
We are of opinion that there is no error in the judgment. The only ground of error relied on is the charge of the court, which, considered as a whole, we think was substantially correct. It does not appear from the evidence that the note Was assigned without consideration, and for the purpose of fraudulently giving jurisdiction of the case to the court in Wood county. It was assigned to enable the assignor to apply its proceeds in payment of a debt due from him to the assignee. This was a legitimate purpose, and it cannot be urged as an objection to the validity of the assignment that it enabled the holder of the note to sue in the county of his residence; or that the privilege it conferred thus to sue was a motive for making the assignment, since it was made bona fide for a sufficient consideration. It was the right of the assignor thus to dispose of and apply the note to the payment of his debt. If this Was the motive and purpose of the assignment, and it was not merely fictitious and colorable, and for the purpose of conferring jurisdiction upon the court in the county of the assignor’s residence, it could not be deemed a fraud upon the court of the county of the maker’s residence, or an infraction of his right to be sued in that county.
The judgment is affirmed.
Judgment affirmed.